               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANTONIO FERRARA                 :
                                :
          Plaintiff             :                CIVIL ACTION
                                :
                                :                NO. 18-CV-05157
     v.                         :
                                :
DELAWARE COUNTY, et al.         :
                                :
          Defendants.           :


                         MEMORANDUM AND ORDER

Joyner, J.

     Before the Court are Plaintiff’s Complaint (Compl., Doc.

No. 1), Defendants’ Motion to Dismiss Plaintiff’s Complaint Or

In the Alternative, For a More Definite Statement (Doc. No. 5),

and Plaintiff’s response thereto (Doc. No. 6).      For the reasons

outlined herein, the Court hereby GRANTS Defendants’ Motion to

Dismiss with respect to Count IV and GRANTS IN PART Defendants’

Motion for a More Definite Statement with respect to Count II.

An appropriate Order will follow.

I.   BACKGROUND

     In November 2016, Plaintiff Antonio Ferrara (“Ferrara”) was

a pretrial detainee at the George W. Hill Correctional Facility

(“George W. Hill”).     Compl. ¶¶1, 3, 4, 7.    George W. Hill is a

county detention facility controlled, operated and managed by

Defendants Delaware County and CEC.     Id.    In his Complaint,


                                    1
Ferrara claims that following an authorized visit from his male

partner, Defendant Officer Moore (“Moore”) conducted a strip

search on him.    Id. at ¶15.   During the search, Moore allegedly

made derogatory statements regarding Ferrara’s sexual

orientation.     Id. at ¶¶18, 22.   Ferrara next alleges that

without provocation, Moore struck him in the face multiple

times, causing extensive facial injuries and requiring immediate

and future medical attention.       Id. at ¶¶19, 23, 24, 25.    Ferrara

further alleges that Defendants Fakolee, Motley, John Doe I,

John Doe II, and John Doe III (“Correctional Officer

Defendants”) were all present during the assault, yet failed to

intervene and even encouraged Moore’s conduct.       Id. at ¶20.

Following the attack, Correctional Officer Defendants allegedly

conspired to conceal the attack and prevent Plaintiff Ferrara

from exercising any legal remedy.       Id. at ¶¶34, 35.

    In November 2018, Ferrara filed his Complaint against

Defendants Delaware County, Community Education Centers, Inc.,

Warden David Byrne, Correctional Officer G. Moore, Correctional

Officer Fakolee, and Correctional Officer Motley.       Pursuant to

42 U.S.C. §1983, Ferrara alleges that Moore used excessive force

in violation of his constitutional rights (Count I).       Id. at

¶¶28, 29.   Plaintiff also asserts state law claims of assault,

battery, intentional infliction of emotional distress, and

discrimination against Moore (Count II).       Id. at ¶¶32, 33.


                                    2
Moreover, Ferrara alleges that Correctional Officer Defendants

violated his constitutional rights by failing to intervene

(Count III), id. at ¶¶37-44, and conspiring to conceal the

assault (Count II).    Id. at ¶¶34, 35.     Finally, Ferrara alleges

that Delaware County, CEC, and Defendant Warden Byrne (“Byrne”),

in their official capacities, are liable for Moore and

Correctional Officer Defendants’ constitutional violations

(Count IV).   Id. at ¶¶45-51.   Likewise, Plaintiff alleges that

Delaware County and CEC are liable for all state law claims,

under a respondeat superior theory of liability.       Id.   at ¶¶52-

56.   Ferrara seeks both compensatory and punitive damages for

all five counts.    Id. at ¶¶30, 36, 43, 44, 51.

      Defendants make several arguments in their Motion to

Dismiss.    (Defs. Mot., Doc. No. 5).     In large part, Defendants

argue that Plaintiff has not alleged sufficient facts to meet

the pleading standards for each substantive cause of action.

Defs. Mot. at 7, 9, 11, 12, 13.       Alternatively, Defendants argue

that this Court should order Plaintiff to file a more definite

statement, under Fed. R. Civ. P. Rule 12(e), because Defendants

are left to guess what causes of action Ferrara pursues.       Id. at

13-14.   Finally, Defendants move to strike punitive damages from

Plaintiff’s constitutional claims, on the ground that Plaintiff

has failed to legitimately allege “evil motive or intent.”       Id.

at 14-15.


                                  3
      This Court has jurisdiction to hear this matter pursuant to

28 U.S.C. §1331.     It has supplemental jurisdiction under 28

U.S.C. §1367 for the state law claims.

II.   LEGAL STANDARD

      A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted.     Fed. R. Civ. P.

12(b)(6).    In considering such a motion, a district court must

“accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom, and view them

in the light most favorable to the non-moving party.”

DeBenedictis v. Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir.

2007).

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”     Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).     This “requires more than

labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”     Twombly, 550 U.S.

at 555.     Although a plaintiff is entitled to all reasonable

inferences from the facts alleged, a plaintiff’s legal

conclusions are not entitled to deference and the Court is “not

bound to accept as true a legal conclusion couched as a factual

allegation.”    Papasan v. Allain, 478 U.S. 265, 286 (1986).


                                   4
III. DISCUSSION

      A. Count I: Excessive Force Claim Under 42 U.S.C. §1983

      Plaintiff Ferrara alleges that Defendant Moore unlawfully

used excessive force by striking him multiple times in the face

while he subjected Plaintiff to a strip search.            Compl. ¶¶19,

21-23.   Defendant Moore argues that Plaintiff has failed to

plead sufficient facts regarding the alleged assault.             Def. Mot.

at 9.

      Pursuant to 42 U.S.C. §19831, we analyze an excessive force

claim by a pretrial detainee under the Fourteenth Amendment

guarantee of due process.       Fuentes v. Wagner, 206 F.3d 335, 344

(3d Cir. 2000).     “Under the Fourteenth Amendment, a pretrial

detainee is entitled ‘at a minimum, [to] no less protection’

than a sentenced inmate is entitled to under the Eighth

Amendment.”2    Id. (quoting Colburn v. Upper Darby Township, 838

F.2d 663, 668 (3d Cir. 1988)).        Under this standard, an

excessive force claim “must allege a subjective and objective

element” of the actor’s conduct.          Hudson, 503 U.S. at 8.




1 In order to state a claim under 42 U.S.C. §1983, a plaintiff must plead that
an individual acting under the color of state law deprived him or her of a
constitutional right. Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000).
2 In Fuentes, the Third Circuit held “that the Eighth Amendment cruel and

unusual punishments standards found in Whitley v. Albers, 475 U.S. 312
(1986), and Hudson v. McMillian, 503 U.S. 1 (1992), apply to a pretrial
detainee’s excessive force claim arising in the context of a prison
disturbance.” 206 F.3d at 347. (citations omitted).


                                      5
    The Third Circuit has clarified that “the pivotal inquiry

in reviewing an inmate’s §1983 excessive force claim is ‘whether

force was applied in a good faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.’”

Smith v. Mensinger, 293 F.3d 641, 649 (3d Cir. 2002) (quoting

Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000)); see also

Ricks v. Shover, 891 F.3d 468 (3d Cir. 2018).

    The Court considers five factors when analyzing an

officer’s subjective state-of-mind: “(1) the need for the

application of force; (2) the relationship between the need and

the amount of force that was used; (3) the extent of the injury

inflicted; (4) the extent of the threat to the safety of staff

and inmates, as reasonably perceived by responsible officials on

the basis of facts known to them; and (5) any efforts made to

temper the severity of the forceful response.”   Smith, 293

F.3d at 649 (quoting Brooks, 204 F.3d at 106).   Additionally,

“[t]he objective component of the excessive force inquiry is met

when the inmate’s injury was more than de minimis.”   Ricks, 891

F.3d at 480 (quoting Fuentes, 206 F.3d at 345) (holding

allegations that plaintiff detainee was “slammed” into a wall

with enough force to cause an injury are sufficient to state a

claim).

    Here, Plaintiff has alleged sufficient facts to state an

excessive force claim against Defendant Moore.   Plaintiff


                                6
asserts that he posed no threat and complied with Defendant

Moore during the strip-search.   Yet Plaintiff ultimately

suffered extensive injuries caused by Defendant Moore allegedly

striking him multiple times in the face.    Compl. ¶¶15-27.   From

Plaintiff’s allegation that he suffered “permanent physical

disfigurement,” we can infer that Defendant Moore had the

requisite subjective state-of-mind to use force and that he used

an objectively excessive amount of force.    See Ricks, 891 F.3d

at 480.   Discovery will bring to light whether Plaintiff can

establish additional facts relevant to whether Defendant Moore

used excessive force under §1983 such as need for force, threat

to safety, and any resistance offered by the Plaintiff.     Yet we

find that both the subjective and objective components of an

excessive force analysis that both parties direct this Court to

consider have been sufficiently plead.     Pl. Opp. at 10-11; Def.

Mot. at 9.   Accordingly, Defendants’ motion to dismiss Count I

against Defendant Moore is denied.

    B. Count II: Supplemental Claims

    Plaintiff Ferrara also raises supplemental state and

federal claims against Defendant Moore, and Defendants Fakolee,

Motley, Doe I, Doe II, and Doe III, collectively “Correctional

Officer Defendants.”   Compl. ¶¶28, 29, 32, 33.   Defendants move

to dismiss each cause of action in Count II, arguing

insufficient factual allegations.    Def. Mot. at 12-13.


                                 7
Alternatively, Defendants argue the Court should grant their

Rule 12(e) motion by requiring Plaintiff to file a more definite

statement in compliance with Fed. R. Civ. P. Rule 8(a).     Id. at

13-14.

       1. Assault, Battery, and Intentional Infliction of
       Emotional Distress Claims against Defendant Moore

       Count II asserts pendent Pennsylvania state law causes of

action for assault, battery, and intentional infliction of

emotional distress (“IIED”) against Defendant Moore.    Compl.

¶32.   Defendant Moore contends that Count II should be dismissed

because this claim lacks both clarity and sufficient facts.

Def. Mot. at 12.

       Under Pennsylvania law, “an assault occurs when an actor

intends to cause an imminent apprehension of a harmful or

offensive bodily contact,” and actually causes imminent

apprehension.   Sides v. Cleland, 648 A.2d 793, 796 (Pa. Super.

1994) (citing Restatement (Second) of Torts § 21).     By contrast,

battery is the actual infliction of such injury, regardless of

how minor.    See, e.g., Cucinotti v. Ortmann, 159 A.2d 216, 217-

18 (Pa. 1960); Renk v. City of Pittsburgh, 641 A.2d 289, 293

(Pa. 1994).

       Additionally, to state a claim of IIED a plaintiff “must,

at least, demonstrate intentional outrageous or extreme conduct

by the defendant which causes severe emotional distress to the



                                  8
plaintiff.”   Reeves v. Middletown Athletic Association, 866 A.2d

1115, 1122 (Pa. Super. 2004) (citing Hoy v. Angelone, 720 A.2d

745, 754 (Pa. 1998)).    The alleged conduct “must be so

outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized society.”

Hoy, 720 A.2d at 754 (quoting Buczek v. First Nat’l Bank of

Mifflintown, 531 A.2d 1122, 1125 (Pa. Super. Ct. 1987)).

    The Eastern District of Pennsylvania has consistently held

that a determination of “extreme and outrageous” behavior is a

preliminary matter for the court to decide.    Ruder v. Pequea

Valley Sch. Dist., 790 F. Supp. 2d 377, 397 (E.D. Pa. 2011) (“It

is for the court to determine in the first instance whether the

element of outrageousness has been met”); see e.g., Mansmann v.

Tuman, 970 F. Supp. 389, 403 (E.D. Pa. 1997) (same); NTP Marble,

Inc. v. AAA Hellenic Marble, Inc., 799 F. Supp. 2d 446, 454

(E.D. Pa. 2011).    While medical evidence of the resulting

physical harm bolsters a plaintiff’s claim, “most federal

district courts in this circuit have declined to require

specific allegations of medical evidence at the motion to

dismiss stage.”    Kornegey v. City of Phila., 299 F. Supp. 3d

675, 684 (E.D. Pa. 2018).    See also Silver v. Mendel, 894 F.2d

598, 607, n.19 (3d Cir. 1990).




                                  9
    Plaintiff asserts that without provocation, he was struck

in the face multiple times, causing extreme pain and injuries

that required immediate medical attention.    Compl. ¶¶19, 23-24.

From these allegations alone, the Court can infer that Defendant

Moore both intended to cause imminent fear before making contact

with the Plaintiff, and actually did make contact with the

Plaintiff.   Accordingly, Plaintiff’s complaint alleges

sufficient facts to state a claim for assault and battery.

    Likewise, Defendant Moore’s conduct could be considered so

“extreme and outrageous” as to go beyond all possible bounds of

decency in a civilized society.    The concurrence of an

unprovoked assault and making sexual epithets while Plaintiff

was subjected to the increased vulnerability of a strip search,

id. at ¶¶15, 18-19, clearly encompass conduct that could be

considered “utterly intolerable in a civilized society.”     Hoy,

720 A.2d at 754.   Although Plaintiff’s assertion that he

suffered “anxiety, fear and mental harm,” Compl. ¶24, lacks

supporting medical evidence, this assertion alone is sufficient

to survive the motion to dismiss stage.    Accordingly,

Defendants’ motion to dismiss Count II with respect to the IIED

claim against Defendant Moore is denied.

    2. Discrimination Claim Against Defendant Moore

    Additionally, Plaintiff alleges Defendant Moore’s conduct

was motivated by Plaintiff’s sexual orientation.    Compl. ¶33.


                                  10
Defendants argue this claim should be dismissed because it lacks

sufficient factual support, or, in the alternative, a 12(e)

motion should be ordered because it has not provided them with

enough facts to adequately file a response. Def. Mot. at 12, 14.

    A pleading must be sufficient enough to enable the court to

make out the potential viable legal theories upon which the

complaint is based.    5A Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1376, at 577 (3d ed. 2004).

Under Rule 12(e), a defendant may move for a more definite

statement “[i]f a pleading . . . is so vague or ambiguous that a

party cannot reasonably be required to frame a responsive

pleading.” Fed. R. Civ. P. 12(e).      “The basis for granting such

a motion is unintelligibility, not lack of detail.”      Sun Co.,

Inc. (R&M) v. Badger Design & Constructors, Inc., 939 F. Supp.

365, 368 (E.D. Pa. 1996) (quoting Wood & Locker, Inc. v. Doran

and Assocs., 708 F. Supp. 684, 691 (W.D. Pa. 1989)).      A Rule

12(e) “motion shall point out the defects complained of and the

details desired.”     Fed. R. Civ. P. 12(e).

    Defendant Moore contends that because the motivating cause

of action in Count II is puzzling and ambiguous, he cannot

adequately file an appropriate response.       Defs. Mot. at 12, 14.

We agree.   Specifically, determining whether Plaintiff brings a

discrimination or due process claim is left to a guessing game.

Because Defendants, like the Court, cannot interpret what cause


                                  11
of action Plaintiff is pursuing, granting a Rule 12(e) motion

for a more definite statement is appropriate.    Accordingly,

Plaintiff must file an amended complaint, consistent with Fed.

R. Civ. P. Rule 8(a), specifying the causes of actions it

pursues and any supporting factual allegations.

    3. Conspiracy Claim against Correctional Officer Defendants

    Finally, Count II alleges Correctional Officer Defendants

conspired to deny Plaintiff access to the courts.    Compl. ¶34.

Correctional Officer Defendants argue that Plaintiff fails to

characterize whether this cause of action is a constitutional or

state law conspiracy.   Defs. Mot. at 12.   Defendants move to

dismiss the claim, or alternatively, move for a Rule 12(e)

motion for a more definitive statement.     Id. at 12, 14.   We

agree with the later of Defendants’ arguments.

    A conspiracy claim under 42 U.S.C §1983 requires that the

object of the conspiracy be an underlying civil rights claim.

Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 254

(3d Cir. 1999); see also Adickes v. S.H. Kress & Co., 398 U.S.

144, 150 (1970) (holding that to demonstrate a §1983 conspiracy,

a plaintiff must show two or more conspirators agreed to deprive

him of a constitutional right). By contrast, when pleading a

state law conspiracy, the “[p]laintiff must show that two or

more persons combined or agreed with intent to do an unlawful

act or to do an otherwise lawful act by unlawful means” with the


                                12
intent to injure.   Skipworth by Williams v. Lead Indus. Ass’n,

Inc., 690 A.2d 169, 174 (Pa. 1997).

    From the facts alleged, Plaintiff fails to address whether

an agreement was made.   Even if an agreement can be inferred,

the Correctional Officer Defendants are left to guess whether

the alleged conspiracy involves a constitutional standard, state

law standard, or both.   For these reasons, Defendants’ 12(e)

motion for a more definite statement is granted.   Plaintiff must

amend Count II with respect to the conspiracy cause of action.

    C. Count III: Bystander Liability/Failure to Intervene

    Plaintiff alleges that Defendants Fakolee, Motley, Doe I,

Doe II, and Doe III (“Correctional Officer Defendants”) were all

present at the time Defendant Moore struck Plaintiff.     Compl.

¶¶16, 38.   Plaintiff asserts that during the assault,

Correctional Officer Defendants stood idle, failed to intervene,

and even encouraged Defendant Moore’s conduct.   Id. at ¶¶38-41.

Defendants argue that this claim should be dismissed because

Plaintiff has failed to allege that Defendants knew of and

unreasonably disregarded any risk of harm to Plaintiff.    Defs.

Mot. at 11.

    As a pretrial detainee, Plaintiff is not subject to the

Eighth Amendment’s protections; rather, the Fourteenth

Amendment’s Due Process Clause applies.   Thomas v. Cumberland

County, 749 F.3d 217, n.4 (3d Cir. 2014) (citing A.M. ex rel.


                                13
J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 579

(3d Cir. 2004)).    However, the Third Circuit “has applied the

same standard to a failure-to-protect claim under the Fourteenth

Amendment as under the Eighth Amendment.”    (quoting Thomas, 749

F.3d 217, n.4).    In Smith v. Mensinger, the Third Circuit held

“that a corrections officer’s failure to intervene in a beating

can be the basis of liability for an Eighth Amendment violation

under §1983 if the corrections officer had a reasonable

opportunity to intervene and simply refused to do so.”     293 F.3d

at 650.

    The Third Circuit has made clear that “merely alleging that

a defendant knew of a risk to the plaintiff is insufficient to

support an inference of deliberate indifference absent any

factual allegations supporting that conclusion, and thus cannot

alone establish facial plausibility.”    E.D. v. Sharkey, C.A. No.

16-2750, 2017 U.S. Dist. LEXIS 74088, at *17 (E.D. Pa. May 16,

2017).    See, e.g., Bistrian v. Levi, 696 F.3d 352, 369 (3d Cir.

2012); Buoniconti v. City of Phila., 148 F. Supp. 3d 425, 435

(E.D. Pa. 2015).    However, alleging that a correctional officer

acted with deliberate indifference – that he knew or was aware

of the excessive risk to an inmate’s safety - is sufficient to

plead a failure-to-intervene claim.     Burton v. Kindle, 401 F.

Appx. 635, 637-638 (3d Cir. 2010).    Correctional officers cannot

“escape liability by turning either a blind eye or deaf ear to


                                 14
the illegal conduct of their colleagues.” Smith, 293 F.3d at

652.

       We find that Plaintiff has alleged sufficient facts to

state a claim against Correctional Officer Defendants for

failing to intervene during Defendant Moore’s assault.

Plaintiff alleges that Correctional Officer Defendants were

present at the time of the assault, yet stood idly by and failed

to intervene at any point during the assault.    Compl. ¶¶16, 38-

40.    Defendants’ argument that they did not know of an impending

attack because Defendant Moore had acted suddenly and without

being provoked does not change the allegation that they did not

attempt to intervene.    Defs. Mot. at 10.   By witnessing the

escalation of events, Correctional Officer Defendants likely

knew or were aware of the excessive risk to Plaintiff’s safety.

Further, the fact that Correctional Officer Defendants had time

to encourage Defendant Moore’s conduct supports the inference

that a window of opportunity to intervene existed.    Compl. ¶38.

In light of the facts alleged, Correctional Officer Defendants

were aware of a risk, had reasonable opportunity to intervene,

yet simply refused to do so.    Defendants’ Motion to Dismiss

Count III is denied.

       D. Count IV: Municipal and Superior Liability Claims against
          Delaware County, CEC, Byrne under 42 U.S.C. §1983




                                 15
    In Count IV, Plaintiff brings suit against Defendants

Delaware County, CEC, and Byrne under 42 U.S.C. §1983.

Plaintiff alleges that Defendants developed and maintained

policies and/or customs that failed to provide adequate

supervision and training to its correctional officers.      Compl.

¶¶45-51.   As a result of Defendants’ ‘deliberate indifference,’

Plaintiff’s rights protected by the First, Fourth, Eighth and

Fourteenth Amendments were violated.   Id. at ¶¶5-51, 26.

Defendants move to dismiss Count IV of Plaintiff’s Complaint,

contending that Plaintiff should not be permitted to advance a

municipal liability claim absent specific factual allegations of

policies or customs.   Defs. Mot. at 3-7.

    1. Legal Framework – Monell and Failure-to-Train

    There is no respondeat superior theory of municipal

liability, so a city, municipality, or private entity “may not

be held vicariously liable under §1983 for the actions of its

agents.”   Sanford v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006)

(citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978)).   “Rather, a municipality may be held liable only if its

policy or custom is the ‘moving force’ behind a constitutional

violation.”   Sanford, 456 F.3d at 314; see also Collins v. City

of Harker Heights, 503 U.S. 115, 122 (1992) (stating that a

municipality is liable only when the municipality itself is the

“wrongdoer”).


                                16
     To successfully bring this claim, “a plaintiff must

establish that: (1) the municipality had a policy or custom that

deprived the plaintiff of his constitutional rights; (2) the

municipality acted deliberately and was the moving force behind

the deprivation; and (3) the plaintiff’s injuries were caused by

the identified policy or custom.”    Buoniconti, 148 F.Supp.3d at

436 (citing Monell, 436 U.S. at 692-694).

     A plaintiff must first show that an official with the power

to make policy “is responsible for either the affirmative

proclamation of a policy or acquiescence in a well-settled

custom.”   Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)

(citing Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d

Cir. 1990)).   “To determine whether an official is a

policymaker, the court must ask whether, as a matter of state

law, the official is responsible for making policy in a

particular area of municipal business in question.   Then, the

court must ask whether the official’s authority to make the

policy is ‘final and unreviewable.’”    Buoniconti, 148 F.Supp.3d

at 437 (citing Hill v. Borough of Kutztown, 455 F.3d 225, 245-46

(3d Cir. 2006)) (internal citation omitted).

     Additionally, a plaintiff must allege sufficient facts

indicating a municipal policy or custom exists.   A “policy is

made when a decisionmaker possessing final authority to

establish municipal policy with respect to the action issues an


                                17
official proclamation or policy.”    Andrews, 895 F.2d at 1480

(quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 481

(1986)).   A custom is demonstrated when, “though not authorized

by law, such practices of state officials [are] so permanent and

well settled that they operate as law.”     Jimenez v. All AM

Rathskellar, 503 F.3d 247, 250 (3d Cir. 2007) (quoting Monell,

436 U.S. at 690) (internal quotation omitted).     While a

plaintiff’s alleged facts are entitled to the presumption of

truth, “’vague assertions’ of a policy or custom are not

sufficient to impose liability.”     Groman v. Township of

Manalapan, 47 F.3d 628, 637 (3d Cir. 1995).

    As we recognized in Buoniconti, there are three situations

where a policy or custom may render a municipality liable under

§1983:

    “First, and most straightforwardly, a policy or custom
    may be inferred from the acts or omissions of an officer
    employee where “the appropriate officer or entity promulgates
    a generally applicable statement of policy and the subsequent
    act complained of is simply an implementation of that policy.”
    Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d
    Cir. 2003) (quoting Bd. Of Cty. Comm’rs of Bryan Cty., Okla.
    v. Brown, 520 U.S. 397, 417(1997)).       Second, a policy or
    custom may be inferred where “no rule has been announced as
    policy but federal law has been violated by an act of the
    policymaker itself.” Id. Third, a policy or custom may be
    inferred   where   “the   policymaker   has   failed  to   act
    affirmatively at all,” but “the need to take some action to
    control the agents of the government is so obvious, and the
    inadequacy of existing practice so likely to result in the
    violation of constitutional rights, that the policymaker can
    reasonably be said to have been deliberately indifferent to
    the need.” Id. (citations omitted).



                                18
148 F.Supp.3d at 438.   Here, Plaintiff’s claim falls within the

scope of the third situation.   Specifically, Plaintiff alleges

that Delaware County, CEC, and Byrne failed to supervise, train,

retrain, or discipline against the following: (1) recklessness

and deliberate indifference in adequately discouraging

constitutional violations on the part of its officers, Compl.

¶¶46-47; and, (2) a code of silence of officers refusing to

intervene or provide information.       Id. at ¶48.

    Analyzing a municipal liability claim alleging a failure to

train involves “rigorous standards of culpability and causation

. . . to ensure that the municipality is not held liable solely

for the actions of its employee.”       Bryan Cty., 520 U.S. at 405.

“In limited circumstances, a local government’s decision not to

train certain employees about their legal duty to avoid

violating citizens’ rights may rise to the level of an official

government policy for the purposes of §1983.”         Connick v.

Thompson, 563 U.S. 51 (2011).   However, such a failure “must

amount to deliberate indifference to the rights of persons with

whom the untrained employees come into contact.”        Connick, 563

U.S. at 61 (emphasis added) (quoting Canton, 489 U.S. at 388).

Moreover, this deliberate indifference must be the moving force

behind the alleged injury.   Id.

    Policymakers’ “continued adherence to an approach that they

know or should know has failed to prevent tortious conduct by


                                   19
employees” establishes the ‘deliberate indifference’ necessary

to trigger municipal liability.    Connick, 563 U.S. at 62

(quoting Bryan Cty., 520 U.S. at 407).     Generally, a plaintiff

must show a “pattern of similar constitutional violations by

untrained employees.”   Buoniconti, 148 F.Supp.3d at 440 (quoting

Connick, 563 U.S. at 62); see also Thomas, 749 F.3d at 223 (3d

Cir. 2014).   However, sometimes a single incident can be

characterized as deliberate indifference when the risk of injury

is a “highly predictable consequence of the municipality’s

failure to train and supervise its officers.”    Thomas, 749 F.3d

at 225 (quoting Connick, 563 U.S. at 63-64).

    “To determine whether a municipality’s alleged failure to

train its employees amounted to a deliberate or conscious

choice, it must be shown that ‘(1) municipal policymakers know

that employees will confront a particular situation; (2) the

situation involves a difficult choice or a history of employees

mishandling; and (3) the wrong choice by an employee will

frequently cause deprivation of constitutional rights.’”     Doe v.

Luzerne County, 660 F.3d 169, 179-80 (2011) (citing Carter, 181

F.3d at 357).   Finally, the injury must be closely related to

the constitutional violation.     Woloszyn v. County of Lawrence,

396 F.3d 314, 325 (3d Cir. 2005).




                                  20
    2. Plausibility of Municipal and Superior Liability Claims

    Plaintiff’s claim against Defendant Byrne is based on his

status as an administrative official of the George W. Hill

Correctional Facility.   Compl. ¶6.   However, Plaintiff does not

allege any facts that Defendant Byrne acted as a final

policymaker with respect to George W. Hill or its alleged

policies.   See, e.g., Buoniconti, 148 F.Supp.3d at 437;

Cortlessa v. Cty. of Chester, No. 04-1039, 2006 U.S. Dist. LEXIS

34513, at *8 (E.D. Pa. May 24, 2006) (“The mere fact that Warden

Masters, as part of his duties, supervised prison officers is,

by itself, insufficient to confer ‘policymaker’ status.”).

Given the absence of facts, the Court cannot draw the inference

that Defendant Byrne acted as a final policymaker.

    However, a supervisor may be personally liable under §1983

if the supervisor “failed to respond appropriately in the face

of an awareness of a pattern of such injuries,” or where the

risk of constitutional injury is so obvious.    Parkell v.

Markell, 622 Fed. Appx. 136, 140, (3d Cir. 2015)(quoting Sample

v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).    Here, Plaintiff

alleges that Defendant Byrne had actual or constructive

knowledge of the shortcomings in training his officers, yet

failed to stop or limit such policies.    Compl. ¶50.   However,

Plaintiff’s bare and conclusory allegation that Defendant Byrne

“knew [of officers] who had engaged in misconduct” does not


                                21
establish a pattern or account of similar constitutional

violations.3     Id. at ¶47.     Therefore, Plaintiff has failed to

allege sufficient facts to state a claim against Defendant

Byrne.

     Further, Plaintiff’s claim against Defendants Delaware

County and CEC fail for similar reasons.          Foremost, Plaintiff

fails to allege that Defendants Delaware County or CEC are final

policymakers with respect to George W. Hill.           Even assuming for

limited purposes of this analysis that Defendants Delaware

County and CEC are policymakers, Plaintiff fails to allege any

facts that would establish a pattern of similar constitutional

violations.    Moreover, Plaintiff’s mere statement that

Defendants acted with deliberate indifference, id. at ¶46,

without facts, are the “[t]hreadbare recitals of the elements of

a cause of action” that Iqbal repudiates.          See Iqbal, 556 U.S.

at 678.

     While it could be plausible that Defendants knew their

employees would confront violence towards inmates, blanket and

conclusory allegations that Defendants knew and tolerated those

who “have engaged in misconduct,” Compl. ¶47, are not enough.


3
 Plaintiff’s assertion that his pleading is “at least . . . if not more”
specific than the pleading in Gioffre v. County of Bucks, 2009 WL 3617742
(E.D. Pa. November 2, 2009), is a misstatement of nonprecedential case law.
(Pl.’s. Resp. to Defs.’ Mot. Dismiss, 9). Gioffre, 2009 U.S. Dist. LEXIS
101894 at *10-11, survived Defendant’s motion to dismiss because its
complaint, while “lack[ing] much detail,” sufficiently established a pattern
of violations that proximately caused Plaintiff’s alleged injuries.


                                     22
Buoniconti, 148 F.Supp.3d at 443.         Likewise, considering single-

incident liability, Plaintiff alleges no facts for the Court to

infer that his injury was a “highly predictable consequence of

the municipality’s failure to train and supervise its officers.”

Thomas, 749 F.3d at 225 (quoting Connick, 563 U.S. at 63-64).

“The thrust of Monell itself is that a municipality shall not be

vicariously liable for the acts of its officials.”4            Buoniconti,

148 F.Supp.3d at 443 (citing Monell, 436 U.S. at 692).

Therefore, Plaintiff has failed to state a municipal liability

claim against Delaware County and CEC for failing to train its

correctional officers.      Defendants’ motion to dismiss Count IV

against all Defendants is granted in full.

      E. Count V - Respondeat Superior Liability Under State Law

      Plaintiff asserts that Defendants Delaware County and CEC,

acting in their capacity as employers of Correctional Officer

Defendants, are liable under the doctrine of respondeat superior

for state law claims set forth in Count II.           See supra Section

B.   In Count II, we denied Defendant’s motion to dismiss

regarding assault, battery, and intentional infliction of

emotional distress claims against Defendant Moore.            However, we

granted Defendants’ 12(e) motion for a more definite statement


4Otherwise, “’failure to train’ would become a talismanic incantation
producing municipal liability ‘[i]n virtually every instance where a person
has had his or her constitutional rights violated by a city employee’ - which
is what Monell rejects.” Connick, 563 U.S. at 74 (Scalia, J., concurring)
(quoting Canton, 489 U.S. at 392).


                                     23
regarding discrimination and conspiracy claims.            See supra

Section B.    Consequently, we will only address Plaintiff’s

respondeat superior liability claim with respect to the state-

law claims of assault, battery, and intentional infliction of

emotional distress.

      42 Pa. Cons. Stat. §8541 provides, “except as otherwise

provided in the subchapter, no local agency shall be liable for

any damages on account of any injury to a person or property

caused by any act of the local agency or an employee thereof or

any other person.”      As defined in 42 Pa. Cons. Stat. §8501, “a

local agency includes any government unit other than the

Commonwealth government,” including a County Prison Board and

the County Board of Commissioner.         Damron v. Smith, 616 F. Supp.

424 (E.D. Pa. 1985).      Although 42 Pa. Cons. Stat. §8542 provides

eight stringently defined exceptions to §8541, the general rule

that a local agency will not be liable for the intentional

conduct of its employees has remained constant and unquestioned.

      By definition, both Delaware County and CEC5 are “local

agencies” within the scope of 42 Pa. Cons. Stat §8501 and §8541.

Plaintiff’s alleged state-law tort claims of assault, battery,

and IIED are all intentional torts which do not fall within any

of the eight enumerated exceptions of §8542.           Therefore,



5 Both Delaware County and CEC act within their capacities as operators and
employers to correctional officers at George W. Hill. Compl. ¶2.


                                     24
Defendants Delaware County and CEC are immune from suit under

§8541 for the alleged intentional torts by Correctional Officer

Defendants.    See Rudolph v. Clifton Heights Police Dep’t, No.

07-CV-01570, 2008 U.S. Dist. LEXIS 52019 (E.D. Pa. July 7,

2008.)    Accordingly, Defendants’ motion to dismiss Count V is

granted with respect to respondeat liability theory for assault,

battery and IIED claims only.

     F. Motion to Strike Punitive Damages

     In all counts, Plaintiff seeks punitive damages, alleging

the conduct of all individual Defendants was intentional,

malicious and deliberately indifferent.          Compl. ¶¶30, 36, 43,

44, 51.    Defendants move to strike punitive damages from all

constitutional claims, arguing there was no “evil intent or

motive”.   Defs. Mot. at 14-15.       Because Count IV6 was dismissed

and Defendants’ only move to strike punitive damages from

constitutional claims, the Court will only address Count I and

Count III.

     Punitive damages may be awarded under 42 U.S.C. §1983 “when

the defendant’s conduct is shown to be motivated by evil motive

or intent, or when it involves reckless or callous indifference

to the federally protected rights of others.”           Coleman v. Kaye,



6 Even if Defendants’ motion to dismiss Count IV was denied, punitive damages
would be unattainable because a municipality is immune from punitive damages
under 42 U.S.C. §1983. City of Newport v. Fact Concerts, Inc., 453 U.S. 247,
271 (1981).


                                     25
87 F.3d 1491, 1497 (3d Cir. 1996) (quoting Smith v. Wade, 461

U.S. 30, 56 (1983)).    In light of the alleged facts, this Court

cannot strike punitive damages from Count I against Defendant

Moore.   Plaintiff asserts that Defendant Moore made sexual

epithets, then struck Plaintiff multiple times without

provocation.   Compl. ¶¶18-19.   When a correctional officer

strikes a compliant detainee multiple times, it is reasonable to

infer that he is consciously aware of his conduct.      More so, the

fact that Defendant Moore’s conduct was immediately preceded by

making sexual epithets allows this Court to reasonably infer his

conduct was callously motivated.      Id.   On the basis of these

facts, it is reasonable to infer that Defendant Moore

consciously acted with an evil intent or motive. Defendants’

argument to strike punitive damages from Count I is denied.

       Similarly, the facts alleged in Count III support possible

punitive damages against Correction Officer Defendants for

failing to intervene.    Because Plaintiff characterizes their

idle, unwilling, and encouraging behavior as malicious,

intentional and recklessly indifferent, it is reasonable to

believe that Defendants acted callously or recklessly

indifferent.   Compl. ¶43.   From these alleged facts, we must

deny Defendants’ motion to strike punitive damages from Count

III.   See Martin v. Goodyear Tire & Rubber Co., No. 99-80, 1999

U.S. Dist. LEXIS 1318, 2-4 (E.D. Pa. 1999) (denying motion to


                                 26
strike punitive damages where complaint characterized

defendant’s conduct, without more, as “wanton, reckless, and

outrageous”).

V. CONCLUSION

    For the foregoing reasons, the Court GRANTS Defendants’

Motion to Dismiss Count IV, alleging municipal and supervisor

liability under 42 U.S.C. §1983, with prejudice.   Additionally,

based on the lack of clarity discussed in Count II, the Court

GRANTS IN PART Defendants’ motion for a more definite statement

with respect to discrimination and conspiracy causes of action.

An appropriate order will follow.




                               27
